Jenkins, P. J.
In a vendee’s action for deceit on account of false and fraudulent representations of tne vendor, it is necessary to allege and prove that the statements made by the vendor were false and fraudulent, that he knew they were such, and that the plaintiff relied upon them in entering upon the contract of purchase and sale, and was damaged. Brooke v. Cole, 108 Ga. 251, 252 (33 S. E. 849); Waldon v. Stokes, 23 Ga. App. 428 (98 S. E. 367). In the instant ease the plaintiff failed to sustain her case as laid; and while the proper course would have been to grant the motion to award a nonsuit upon the close of the plaintiff’s case, yet -as the evidence introduced for the defendant did not cure the deficiency in the plaintiff’s testimony, the subsequent grant of a nonsuit will be sustained. Burkhalier v. Lamer, 29 Ga. App. 416 (115 18. E. 920).

Judgment affirmed.


Stephens a/nd Bell, JJ., concur.